Exhibit 10.2

 

EXECUTION VERSION

 

[KCI FUNDING CORPORATION]

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”) dated as of October 13, 2004, is entered into among KCI
FUNDING CORPORATION, a Delaware corporation, as seller (the “Seller”),
BEARINGPOINT, INC., a Delaware corporation, as initial servicer (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Servicer”), MARKET STREET FUNDING CORPORATION, a Delaware corporation, as a
Conduit Purchaser and a Related Committed Purchaser, PNC BANK, NATIONAL
ASSOCIATION, a national banking association, as agent for Market Street
Purchaser Group, THREE RIVERS FUNDING CORPORATION, a Delaware corporation, as a
Conduit Purchaser and a Related Committed Purchaser, MELLON BANK, N.A., a
national banking association, as agent for Three Rivers Purchaser Group, and
PNC, as administrator for each Purchase Group (in such capacity, the
“Administrator”).

 

 

RECITALS

 

1. The parties hereto are parties to the Amended and Restated Receivables
Purchase Agreement dated as of March 31, 2004 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”); and

 

2. The parties hereto desire to amend the Agreement as hereinafter set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in Exhibit I to the Agreement shall have the
same meanings herein as therein defined.

 

2. Amendments to Agreement.

 

2.1 Paragraph (2)(b)(v) of Exhibit II to the Agreement is hereby amended and
restated in its entirety as follows:

 

(v) (1) the Administrator, or agents or representatives of the Administrator,
shall have conducted subsequent to October 13, 2004 an audit (which audit will
be a field exam of any new accounting system of the Person being audited) as set
forth in paragraphs 1(h) and 2(f) of Exhibit IV to this Agreement and (2) the
Administrator and the Majority

 

1



--------------------------------------------------------------------------------

Purchasers have agreed with the Servicer with respect to procedures addressing
any findings revealed by such audit.

 

2.2 Paragraph (2) of Exhibit II to the Agreement is hereby amended by adding the
following paragraph (c):

 

(c) In the case of each Purchase, (i) the Servicer shall have delivered to the
Administrator and each Purchaser Agent as and when required under this
Agreement, in form and substance satisfactory to the Administrator and each
Purchaser Agent, a completed Information Package or completed Information
Packages (and copies of all applicable documents, reports or other records
related to such Information Package or Information Packages as the Administrator
or any Purchaser Agent may request), in each case in form and substance
satisfactory to the Administrator and each Purchaser Agent for any completed
calendar month or months as requested by the Administrator or any Purchaser
Agent and (ii) the Seller shall have delivered to the Administrator and each
Purchaser Agent unaudited financial statements for its most recently completed
fiscal quarter.

 

2.3 Clause (l)(i) of paragraph (1) of Exhibit IV to the Agreement is hereby
amended and restated in its entirety as follows:

 

(i) as soon as available and in any event within 90 days after the end of each
fiscal year of the Seller, a copy of the annual report for such year for the
Seller, containing unaudited financial statements for such year certified as to
accuracy by the chief financial officer or treasurer of the Seller; provided,
that notwithstanding anything in this Agreement to the contrary, the failure to
comply with the delivery requirements of this clause (i) at any time when no
Capital and no other amount is outstanding shall not in and of itself result in
a Termination Event or an Unmatured Termination Event (it being expressly
understood and agreed that at all times after the first Purchase which occurs
subsequent to the effectiveness of that certain Amendment No. 2 to this
Agreement, dated as of October 13, 2004, the covenant set forth in this clause
(i) shall be read without giving effect to the proviso set forth above and
thereafter the covenant and the delivery requirements set forth herein (without
giving effect to the proviso) shall be required as set forth herein); provided,
further, that at no time shall the Seller be required to deliver unaudited
financial statements for its fiscal year ended in June 2004;

 

2.4 Clause (j)(iii) of paragraph (2) of Exhibit IV to the Agreement is hereby
amended and restated in its entirety as follows:

 

(iii) as soon as available and in any event not later than two Business Days
prior to the Monthly Settlement Date, an Information Package as of the most
recently completed calendar month or, if in the

 

2



--------------------------------------------------------------------------------

opinion of the Administrator reasonable grounds for insecurity exist with
respect to the collectibility of the Pool Receivables or with respect to the
Seller or Servicer’s performance or ability to perform its obligations under the
Agreement, within six Business Days of a request by the Administrator, an
Information Package for such periods as is specified by the Administrator (but
in no event more frequently than weekly); provided, that notwithstanding
anything in this Agreement to the contrary, the failure to comply with the
delivery requirements of this clause (iii) during any period when no Capital and
no other amount is outstanding shall not in and of itself result in a
Termination Event or an Unmatured Termination Event (it being expressly
understood and agreed that at all times after the first Purchase which occurs
subsequent to the effectiveness of that certain Amendment No. 2 to this
Agreement, dated as of October 13, 2004, the covenant set forth in this clause
(iii) shall be read without giving effect to the proviso set forth above and
thereafter the covenant and the delivery requirements set forth herein (without
giving effect to the proviso) shall be required as set forth herein); provided,
further, that at no time shall the Servicer be required to deliver an
Information Package for any of the completed calendar months of April 2004, May
2004 or June 2004 (it being expressly understood and agreed that the Servicer
shall provide the Administrator and each Purchaser Agent “roll-forward” data
(including, but not limited to, data related to new Receivables, Collections,
charge-offs and credits during such calendar months) as requested by the
Administrator or any Purchaser Agent to the extent that the Servicer is
reasonably capable of doing so and, to the extent that the Servicer cannot
provide all such “roll-forward” data so requested for such calendar months, the
Administrator and each Purchaser Agent may make assumptions with respect to such
periods, in their sole and absolute discretion);

 

3. No Purchase Requests. Notwithstanding anything in the Agreement or in any
other Transaction Document to the contrary, each of the Seller and the Servicer,
each for itself only, hereby acknowledges and agrees that prior to such time as
the Administrator and each Purchaser Agent shall have notified the Seller and
the Servicer in writing that the Information Package or Information Packages as
requested in connection with paragraph (2)(c) of Exhibit II to the Agreement
(and copies of all applicable documents, reports or other records related to
such Information Package or Information Packages) are in form and substance
satisfactory to the Administrator and each Purchaser Agent, (i) neither Seller
nor Servicer shall submit (or cause to be submitted) to the Administrator or any
Purchaser Agent, a Purchase Notice and (ii) no Purchaser shall be under any
obligation whatsoever to fund any request related to any Purchase Notice or
shall be liable for the failure to fund any Purchase so requested.

 

4. Representations and Warranties. Each of the Seller and Servicer hereby
represents and warrants to the Purchasers, the Purchaser Agents and the
Administrator as follows:

 

(a) Representations and Warranties. The representations and warranties of such
Person contained in Exhibit III of the Agreement (as amended hereby) are true
and

 

3



--------------------------------------------------------------------------------

correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations or warranties were true and correct as
of such earlier date).

 

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
Agreement, as amended hereby, are within its corporate powers and have been duly
authorized by all necessary corporate action on its part. This Amendment and the
Agreement, as amended hereby, are such Person’s valid and legally binding
obligations, enforceable in accordance with its terms.

 

(c) No Default. Immediately after giving effect to this Amendment and the
transactions contemplated hereby, no Termination Event or Unmatured Termination
Event exists or shall exist.

 

5. Effect of Amendment. All provisions of the Agreement, as expressly amended
and modified by this Amendment, shall remain in full force and effect. After
this Amendment becomes effective, all references in the Agreement (or in any
other Transaction Document) to “this Agreement”, “hereof”, “herein” or words of
similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.

 

6. Effectiveness. This Amendment shall become effective on October 6, 2004 upon
(i) receipt by the Administrator of this Amendment executed by each of the other
parties hereto (including facsimile signature pages), or other evidence
satisfactory to the Administrator of the execution and delivery of this
Amendment by such other parties and (ii) receipt by each Purchaser Agent of the
amendment fee set forth in that certain Fee Letter, dated as of the date hereof,
among the Seller, the Servicer, each Purchaser Agent and Administrator.

 

7. Release. Each of the Seller and the Servicer hereby acknowledges and agrees
that it does not have any defenses, counterclaims, offsets, cross-complaints,
claims or demands of any kind or nature whatsoever that can be asserted to
reduce or eliminate all or any part of liability of the Seller or the Servicer
to repay the Administrator, any Purchaser Agent or any Purchaser as provided in
the Agreement and the other Transaction Documents or to seek affirmative relief
or damages of any kind or nature from the Administrator, any Purchaser Agent or
any Purchaser. Each of the Seller and the Servicer hereby voluntarily and
knowingly releases and forever discharges the Administrator, each Purchaser
Agent and each Purchaser, and each such Person’s predecessors, agents,
employees, successors and assigns, from all possible claims, demands, actions,
causes of action, damages, costs, or expenses, and liabilities whatsoever, known
or unknown, anticipated or unanticipated, suspected or unsuspected, fixed,
contingent, or conditional, at law or in equity, originating in whole or in part
on or before the date this Amendment is executed, which each of the Seller and
the Servicer may now or hereafter have against any such Administrator, Purchaser
Agent or Purchaser, and any such Person’s predecessors, agents, employees,
successors and assigns, if any, and irrespective of whether any such claims
arise out of contract, tort, violation of law or regulations, or otherwise,
including, without limitation, the exercise of any rights and remedies under the
Agreement as amended hereby or other Transaction Documents, and negotiation and
execution of this Amendment.

 

4



--------------------------------------------------------------------------------

Without limiting any other rights that any Indemnified Party may have under the
Agreement, each of the parties hereto hereby agrees that the indemnification
provisions set forth in Section 3.2 of the Agreement shall apply mutatis
mutandis to this Amendment and each other amendment, document, waiver, or
supplement executed after the Closing Date in connection with or related to the
Agreement.

 

8. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument.

 

9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
any otherwise applicable principles of conflicts of law).

 

10. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

 

(signature pages follow)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

KCI FUNDING CORPORATION

By:  

/S/    PATRICK H. KINZLER

   

Name:  Patrick H. Kinzler

Title:  Treasurer

 

BEARINGPOINT, INC., as Servicer

By:  

/S/    PATRICK H. KINZLER

   

Name:  Patrick H. Kinzler

Title:  Treasurer

 

Amendment No. 2 to A&R RPA

S-1



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,
as Administrator By:  

/S/    MICHAEL RICHARDS

   

Name:  Michael Richards

Title:  Vice President

 

Amendment No. 2 to A&R RPA

S-2



--------------------------------------------------------------------------------

PURCHASERS:

  

MARKET STREET FUNDING CORPORATION

as a Conduit Purchaser and a Related Committed Purchaser

     By:   

/S/    EVELYN ECHEVARRIA

         

Name:  Evelyn Echevarria

Title:  Vice President

 

Amendment No. 2 to A&R RPA

S-3



--------------------------------------------------------------------------------

THREE RIVERS FUNDING CORPORATION,
as a Conduit Purchaser and as a Related Committed Purchaser By:  

/S/    BERNARD J. ANGELO

   

Name:  Bernard J. Angelo

Title:  Vice President

 

Amendment No. 2 to A&R RPA

S-4



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Market Street Purchaser Agent

By:  

/S/    MICHAEL RICHARDS

   

Name:  Michael Richards

Title:  Vice President

 

Amendment No. 2 to A&R RPA

S-5



--------------------------------------------------------------------------------

MELLON BANK, N.A.,

as Three Rivers Purchaser Agent

By:  

/S/    JONATHAN F. WIDICH

   

Name:  Jonathan F. Widich

Title:  First Vice President

            as agent

 

Amendment No. 2 to A&R RPA

S-6